DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites that the topsheet has an air permeability of at least about 300 cfm per sq. ft.  Claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0087169 to McFall in view of US Pub. No. 2004/0170813 to Digiacomantonio.
Regarding claims 1-6, 9 and 12-16, McFall teaches a fibrous substrate having a first side and a second side, the substrate comprising discrete densified portions on the first side, at least one of the discrete densified portions comprising a colored portion, the colored portion (McFall, Abstract), wherein the substrate is used as a sanitary napkin or other feminine hygiene articles (Id., paragraph 0019).  McFall teaches that the sanitary napkin comprises an absorbent core (Id., paragraph 0022), a body-facing layer or topsheet comprising fibrous nonwoven webs or a liquid permeable film layer and a substantially transparent or translucent film layer through which fluids can pass (Id., paragraphs 0026, 0047), and a secondary topsheet interposed between the absorbent core and the topsheet (Id., paragraph 0028), wherein all of the components can be adhered together with adhesives (Id., paragraph 0030).  McFall teaches that the colored portion can be applied as a liquid, such as an ink applied by ink jet printing (Id., paragraphs 0033, 0050).  McFall teaches that the colored portion is the result of a colored substance having been applied as a liquid and being wicked toward and into the body-facing side of the topsheet from a location on a garment-facing side of the topsheet or an adjacent layer, such as secondary topsheet (Id., paragraph 0036, Fig. 2 and 3).  McFall teaches that the colored substance can be only visually-perceptible to the extent it wicks through to the other side (Id., paragraph 0038). McFall teaches that the color is visually perceptible (Id., paragraphs 0033-0035) and as illustrated in Fig. 2 and 3, the colored portions are discrete deposits.
McFall teaches a plurality of embossments with a plurality of colored portions (McFall, Fig. 1, 2). McFall teaches that the ink is deposited as dots, but does not appear to teach the claimed plurality of ink deposits comprising first and second colorants.  However, Digiacomantonio teaches a similar color printed laminated structure and absorbent article, comprising a first liquid permeable layer and a second liquid permeable layer, the first layer being color printed on at least one of its surfaces, wherein the structures are suitable for use in disposable absorbent articles (Digiacomantonio, Abstract).  Digiacomantonio teaches that the first layer is a nonwoven (Id., paragraph 0042) and that the second layer is a fibrous web (Id., paragraph 0057), having a basis weight most preferably from about 40 g/m2 to 70 g/m2 (Id., paragraph 0060).  Digiacomantonio teaches that it is highly desirable for the first layer to be not colored, i.e. is white (Id., paragraph 0049).  Digiacomantonio teaches that the laminated structure is used as a topsheet, more preferably as a secondary topsheet (Id., paragraph 0034).  Digiacomantonio teaches that the colored print is visible not only on the surface printed but also through the thickness of the first layer on its opposite surface (Id., paragraph 0050).  Digiacomantonio teaches that the first layer is color printed following any desired image, wherein the image includes multiple indicia of multiple colors, wherein the images may be regular in shape and patterns, including circles (Id., paragraph 0051).  Digiacomantonio teaches that colors or combinations of colors advantageously reduce the visibility of stains absorbed (Id., paragraph 0053).  Digiacomantonio teaches that color printing on an inner surface is preferred as it improves the abrasion resistance (color rub-off resistance) of the properties of the whole color printed laminate structure, as well as further reduces the occurrence of color bleeding (Id., paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of McFall, wherein the pattern comprises a combination of different colors in the plurality of colored portions, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article comprising a color print pattern known in the art to be predictably suitable for absorbent articles, where an ornamental design or a reduction in the visibility of stains is desired.  Note that since the color is visually perceptible (McFall, paragraphs 0033-0035), the colors contrast in color with the topsheet.
Regarding the ink zone extending from a second surface of the intermediate layer through the intermediate layer and at least to the inner surface of the liquid permeable topsheet, and not extending to the outer surface of the topsheet layer, as set forth above, McFall teaches that the colored portion is the result of a colored substance having been applied as a liquid and being wicked toward and into the body-facing side of the topsheet from a location on a garment-facing side of the topsheet or an adjacent layer, such as secondary topsheet.  Additionally, since McFall teaches that the topsheet may include a film layer, as shown in at least Fig. 8 of McFall, the ink does not extend to the outer surface of the topsheet layer.
Alternatively, Digiacomantonio teaches that color printing on an inner surface is preferred as it improves the abrasion resistance (color rub-off resistance) of the properties of the whole color printed laminate structure, as well as further reduces the occurrence of color bleeding (Digiacomantonio, paragraph 0081, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein ink does not extend to the surface of the topsheet, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article having improved color rub-off resistance.
Regarding the claimed adhesive layer, McFall teaches that all of the components can be adhered together with adhesives (McFall, paragraph 0030). Additionally, Digiacomantonio teaches bonding by adhesives or a latex binder, wherein the binder is applied on at least one of the outer surface of the laminated structure (Digiacomantonio, paragraphs 0063-0070), including a spiral layer of adhesive (Id., paragraphs 0151-0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the layers are bonded with an adhesive or binder layer, as taught by McFall and Digiacomantonio, motivated by the desire of forming a conventional absorbent article wherein the layers are stabilized and comprise the desired colored portion suitable for the intended application.  Note that since the layers are bonded together with an adhesive, and since the ink is present through the topsheet and intermediate layer, the ink extends through the adhesive layer.
Regarding claims 2, 3 and 16, McFall teaches that the colored portion can be applied as a liquid, such as an ink applied by ink jet printing.  McFall does not appear to teach the ink being solvent-based ink and comprising a black color. However, Digiacomantonio teaches that suitable inks include solvent-based inks (Digiacomantonio, paragraph 0092, 0093), having a color such as black (Id., paragraphs 0097-0100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the ink is a solvent-based ink comprising a color, such as black, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article comprising an ink known in the art as being predictably suitable for absorbent article applications.
Regarding claim 6, McFall does not appear to teach the basis weight of the secondary layer.  However, Digiacomantonio teaches that the second layer is a fibrous web having a basis weight most preferably from about 40 g/m2 to 70 g/m2 (Digiacomantonio, paragraph 0060).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the second layer comprises a basis weight, such as within the claimed range, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article comprising a second layer having properties known in the art as being predictably suitable for absorbent article applications.
Regarding claims 14 and 15, the prior art combination teaches various colors for the coloring including red, yellow, blue, and violet (McFall, paragraph 0040; Digiacomantonio, paragraphs 0098-0100).  Since L* values are ordinarily known in the art to correspond to color lightness, where 0=black and 100=white, it is reasonable for one of ordinary skill to expect that the color and L* value may predictably vary, based on the desired aesthetics and visibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the colors comprise an L* value, such as within the claimed ranges, as suggested by McFall and Digiacomantonio, as it is within the level of ordinary skill to determine suitable colors for the color combination based on the desired aesthetics and visibility.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McFall in view of Digiacomantonio, as applied to claims 1-6, 9 and 12-16 above, and further in view of US Pub. No. 2002/0187322 to Molee.
Regarding claims 10 and 11, the prior art combination does not appear to teach the air permeability and thickness of the topsheet.  However, Molee teaches an absorbent product comprising a topsheet, an absorbent layer and a backsheet, wherein the topsheet preferably is aperture and has a relatively high loft (Molee, Abstract).  Molee teaches that the topsheet has a loft of from about 10 mils to about 38 mils (Id., paragraph 0023).  Molee teaches that the topsheet has a porosity from about 90 cfm/inch2 to about 990 cfm/inch2 (Id., paragraph 0025).  Molee teaches that the topsheet structure comprises apertures to aid in fluid flow directly through the topsheet into the secondary absorbent layer, providing a relatively drier surface in contact with the user (Id., paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein topsheet comprises an air permeability and thickness, such as within the claimed ranges, as taught by Molee, motivated by the desire of forming a conventional absorbent article comprising a topsheet with properties known in the art to be predictably suitable for such a purpose, where additional properties such as aiding in fluid flow and providing a drier surface are desired.

Response to Arguments
Applicants’ arguments filed June 2, 2022, have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(b) rejection of claim 10, Applicants argue that the claimed air permeability can be clearly ascertainable by measurement techniques.  Examiner respectfully disagrees. The issue is not whether the claimed air permeability is ascertainable. The issue is whether the claimed range of at least about 300 cfm per sq. ft. is definite.  As set forth in the Rejection, claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.”  Applicants have not provided evidence to clarify the claimed range.
Regarding the 35 U.S.C. 103 rejection, Applicants argue that the latex binder of Digiacomantonio is applied on at least one of the outer surface of the laminated structure after having color printed the layers and laminated.  Therefore, Applicants argue that since the first layer of Digiacomantonio is printed on prior to binding with adhesive to a second layer, the ink will not extend through the adhesive layer because the ink is already present prior to the adhesive being applied.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Note that the claims are directed to a product and not a process, nor do the claims recite any particular product by process limitations specifically requiring applying a binder prior to printing with an ink.
The claimed invention recites an ink zone extending from the intermediate layer through the intermediate layer and at least to the inner surface of the topsheet, and adhesive layer disposed between the intermediate layer and the topsheet layer, wherein the ink zone extends through the adhesive layer.  Applicants appear to take the position that the adhesive layer is a continuous layer comprising ink.  However, the claim only requires an ink zone comprising a plurality of ink deposits, wherein the ink zone extends through the adhesive layer.  Note that Applicants’ specification does not define an ink zone, and therefore, any portion of the composite which comprises a plurality of ink deposits as claimed and comprises a space as claimed is within the scope of a “zone”.
As set forth in the Rejection, McFall teaches a fibrous substrate having a first side and a second side, the substrate comprising discrete densified portions on the first side, at least one of the discrete densified portions comprising a colored portion, the colored portion, wherein all of the components can be adhered together with adhesives.  McFall teaches that the colored substance can be only visually-perceptible to the extent it wicks through to the other side and that the color is visually perceptible, wherein Figs. 2 and 3 illustrate the colored portions as discrete deposit.  Since the layers are adhered together with adhesives, and since the colored portion extends as claimed and as illustrated in Figs. 2 and 3, one of ordinary skill would recognize that the colored portion extends through the adhesive layer as claimed.  
Additionally, although Applicants rely on Digiacomantonio as teaching that printing prior to binding with an adhesive necessarily results in a structure different from claimed, Digiacomantonio references the properties of the structure being different, such as acquisition, diffusion and absorption properties, but does not recite any relationship between bonding the layers and printing of the layers.  Additionally, Applicants have not established that the claimed invention can only be formed as argued by Applicants.  Therefore, Applicants’ arguments directed to the manner in which the claimed invention is formed is not commensurate in scope with the claimed invention, and does not establish that the invention of the prior art combination is necessarily outside the scope of the claimed invention.



Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786